Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155747-8                                                                                                David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155747-8
                                                                     COA: 332879; 333872
                                                                     Wayne CC: 16-001606-FC
  LOVELL CHARLES SHARPE,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 16, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether evidence related to the complainant’s pregnancy, abortion, and lack
  of other sexual partners was within the scope of the rape-shield statute, MCL 750.520j(1),
  i.e., whether this evidence constituted “[e]vidence of specific instances of the victim’s
  sexual conduct, opinion evidence of the victim’s sexual conduct, [or] reputation evidence
  of the victim’s sexual conduct . . .”; (2) if the evidence was within the scope of the
  rape-shield statute, whether it was nonetheless admissible under one of the exceptions set
  forth at MCL 750.520j(1); and (3) if the evidence was not within the scope of the
  rape-shield statute, whether it was admissible under general rules governing the
  admissibility of evidence, see MRE 402 and MRE 403. The time allowed for oral
  argument shall be 20 minutes for each side. MCR 7.314(B)(1).

        We further ORDER the Wayne Circuit Court to appoint attorney Syed Ahmadul
  Huda (P76498) to represent the defendant pro bono in this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2017
         a1017
                                                                               Clerk